Order entered May 24, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00122-CR

                             ARNULFO RAMIREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F16-75752-H

                                         ORDER
       Before the Court is court reporter Renita Sneed’s May 20, 2018 request for an extension

of time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE